
	

113 HR 1517 IH: Social Security and Medicare Lock-Box Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1517
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend titles II and XVIII of the Social Security Act
		  to establish a Social Security Surplus Protection Account in the Federal
		  Old-Age and Survivors Insurance Trust Fund to hold the Social Security surplus
		  and a Medicare Surplus Protection Account in the Federal Hospital Insurance
		  Trust Fund to hold the Medicare surplus, to provide for suspension of
		  investment of amounts held in such Accounts until enactment of legislation
		  providing for investment of the Trust Funds in investment vehicles other than
		  obligations of the United States, and to establish a Social Security and
		  Medicare Part A Investment Commission to make recommendations for alternative
		  forms of investment of the Social Security and Medicare
		  surpluses.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Social Security and Medicare
			 Lock-Box Act.
			(b)Findings
			 regarding social security and Medicare part AThe Congress finds the following:
				(1)(A)Long term projections
			 show serious problems facing the fiscal health of the trust funds associated
			 with Social Security and Medicare Hospital Insurance.
					(B)According to the 2012 Annual Report of
			 the Board of Trustees of the Federal Old-Age and Survivors Insurance and
			 Federal Disability Insurance Trust Funds, the assets of the combined Federal
			 Old Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
			 Trust Fund will be exhausted by 2033, and the Disability Insurance Trust Fund
			 alone will be depleted by 2016.
					(C)According to the 2012 Annual Report of
			 the Board of Trustees of the Federal Hospital Insurance and Federal
			 Supplementary Medical Insurance Trust Funds, the assets of the Federal Hospital
			 Insurance Trust Fund will be exhausted by 2024.
					(2)(A)The Trustees of these
			 trust funds strongly encourage action to protect the solvency of the trust
			 funds.
					(B)In their message to the public,
			 included in the 2012 Annual Reports, the Social Security and Medicare Boards of
			 Trustees wrote, Lawmakers should not delay addressing the long-run
			 financial challenges facing Social Security and Medicare. If they take action
			 sooner rather than later, more options and more time will be available to phase
			 in changes so that the public has adequate time to prepare..
					(3)Social Security
			 and Medicare are meant to provide a secure and stable base so that older
			 Americans can live in dignity.
				(4)Protecting the
			 future surpluses of these trust funds can only occur when meaningful reform has
			 been enacted by Congress. Any path to solvency must include the protection of
			 future surpluses.
				2.Interim
			 protections for Social Security trust fund surplusSection
			 201(d) of the Social Security Act (42 U.S.C. 402(d)) is amended—
			(1)by striking
			 It shall be the duty and inserting (1) Except as provided
			 in paragraph (2), it shall be the duty; and
			(2)by striking
			 (1) on original issue at the issue price, or (2) and inserting
			 (A) on original issue at the issue price, or (B); and
			(3)by adding at the
			 end the following new paragraph:
				
					(2)(A)There is established in
				the Federal Old-Age and Survivors Insurance Trust Fund a Social Security
				Surplus Protection Account. As soon as practicable after each fiscal year after
				fiscal year 2013, the Managing Trustee shall transfer to the Account, from
				amounts otherwise available in the Trust Fund, amounts equivalent to the social
				security surplus for such fiscal year. Such amounts shall be transferred from
				time to time to the Account, such amounts to be determined on the basis of
				estimates by the Managing Trustee, and proper adjustments shall be made in
				amounts subsequently transferred to the extent prior estimates were in excess
				of or were less than the correct amount.
						(B)For purposes of subparagraph (A), the
				term social security surplus means, for any fiscal year, the
				excess, if any, of—
							(i)the sum of—
								(I)the taxes imposed for such fiscal
				year by chapter 21 (other than sections 3101(b) and 3111(b)) of the Internal
				Revenue Code of 1986 with respect to wages (as defined in section 3121 of such
				Code) reported to the Secretary of the Treasury or his delegates pursuant to
				subtitle F of such Code, as determined by the Secretary of the Treasury by
				applying the applicable rates of tax under such chapter 21 (other than sections
				3101(b) and 3111(b)) to such wages, less the amounts specified in clause (1) of
				subsection (b) of this section for such fiscal year,
								(II)the taxes imposed by chapter 2
				(other than section 1401(b)) of the Internal Revenue Code of 1986 with respect
				to self-employment income (as defined in section 1402 of such Code) reported to
				the Secretary of the Treasury on tax returns under subtitle F of such Code, as
				determined by the Secretary of the Treasury by applying the applicable rate of
				tax under such chapter (other than section 1401(b)) to such self-employment
				income, less the amounts specified in clause (2) of subsection (b) of this
				section for such fiscal year, and
								(III)the amount equivalent to the
				aggregate increase in tax liabilities under chapter 1 of the Internal Revenue
				Code of 1986 which is attributable to the application of sections 86 and
				871(a)(3) of such Code to payments from the Trust Fund, over
								(ii)the sum of—
								(I)benefits paid from the Trust Fund
				during the fiscal year, and
								(II)amounts authorized to be made
				available from the Trust Fund under subsection (g) of this section which are
				paid from the Trust Fund during such fiscal year.
								(C)Notwithstanding paragraph (1), the
				balance in the Account shall not be available for investment by the Managing
				Trustee.
						(D)(i)The preceding provisions
				of this paragraph shall not apply with respect to fiscal years commencing with
				or after the first fiscal year, after fiscal year 2013, for which a provision
				of Federal law takes effect and authorizes, for amounts in the Trust Fund, an
				investment vehicle other than obligations of the United States resulting in the
				transfer of Trust Fund assets to the general fund of the Treasury.
							(ii)A provision of Federal law shall be
				deemed to meet the requirements of clause (i) if such provision includes the
				following: This Act shall be considered to be a provision of Federal law
				meeting the requirements of section 201(d)(2)(D)(i) of the Social Security
				Act..
							.
			3.Interim
			 protections for Medicare part A trust fund surplus
			(a)In
			 generalSection 1817(c) of the Social Security Act (42 U.S.C.
			 1395i(c)) is amended—
				(1)by striking
			 It shall be the duty and inserting (1) Except as provided
			 in paragraph (2), it shall be the duty;
				(2)by striking
			 (1) on original issue at the issue price, or (2) and inserting
			 (A) on original issue at the issue price, or (B); and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)(A)There is established in
				the Federal Hospital Insurance Trust Fund a Medicare Surplus Protection Account
				(in this paragraph referred to as the Account). As soon as
				practicable after each fiscal year after fiscal year 2013, the Managing Trustee
				shall transfer to the Account, from amounts otherwise available in the Trust
				Fund, amounts equivalent to the Medicare part A surplus for such fiscal year.
				Such amounts shall be transferred from time to time to the Account, such
				amounts to be determined on the basis of estimates by the Managing Trustee, and
				proper adjustments shall be made in amounts subsequently transferred to the
				extent prior estimates were in excess of or were less than the correct
				amount.
							(B)For purposes of subparagraph (A), the
				term Medicare part A surplus means, for any fiscal year, the
				excess, if any, of—
								(i)the sum of—
									(I)the taxes imposed for such fiscal
				year by sections 3101(b) and 3111(b) of the Internal Revenue Code of 1986 with
				respect to wages (as defined in section 3121 of such Code) reported to the
				Secretary of the Treasury or his delegates pursuant to subtitle F of such Code,
				as determined by the Secretary of the Treasury by applying the applicable rates
				of tax under such sections to such wages; and
									(II)the taxes imposed by section
				1401(b) of the Internal Revenue Code of 1986 with respect to self-employment
				income (as defined in section 1402 of such Code) reported to the Secretary of
				the Treasury on tax returns under subtitle F of such Code, as determined by the
				Secretary of the Treasury by applying the applicable rate of tax under such
				section 1401(b) to such self-employment income; over
									(ii)the sum of—
									(I)benefits paid from the Trust Fund
				during the fiscal year; and
									(II)amounts authorized to be made
				available from the Trust Fund under subsection (f) of this section (or section
				201(g)) which are paid from the Trust Fund during such fiscal year.
									(C)Notwithstanding paragraph (1), the
				balance in the Account shall not be available for investment by the Managing
				Trustee.
							(D)(i)The preceding provisions
				of this paragraph shall not apply with respect to fiscal years commencing with
				or after the first fiscal year, after fiscal year 2013, for which a provision
				of Federal law takes effect and authorizes, for amounts in the Trust Fund, an
				investment vehicle other than obligations of the United States resulting in the
				transfer of Trust Fund assets to the general fund of the Treasury.
								(ii)A provision of Federal law shall be
				deemed to meet the requirements of clause (i) if such provision includes the
				following: This Act shall be considered to be a provision of Federal law
				meeting the requirements of section 1817(c)(2)(D)(i) of the Social Security
				Act..
								.
				4.Social Security and
			 Medicare Part A Investment Commission
			(a)EstablishmentThere
			 is established in the executive branch of the Government a Social Security and
			 Medicare Part A Investment Commission (in this section referred to as the
			 Commission).
			(b)Study and
			 reportAs soon as practicable
			 after the date of the enactment of this Act, the Commission shall conduct a
			 study to ascertain the most effective vehicles for investment of the Federal
			 Old-Age and Survivors Insurance Trust Fund and the Federal Hospital Insurance
			 Trust Fund, other than investment in the form of obligations of the United
			 States resulting in the transfer of Trust Fund assets to the general fund of
			 the Treasury. Not later than October 1, 2014, the Commission shall submit a
			 report to the President and to each House of the Congress setting forth its
			 recommendations for such vehicles for investment, together with proposals for
			 such administrative and legislative changes as the Commission determines
			 necessary to authorize and implement such recommendations.
			(c)CompositionThe
			 Commission shall be composed of—
				(1)3
			 members appointed by the President, of whom 1 shall be designated by the
			 President as Chairman;
				(2)2 members
			 appointed by the Speaker of the House of Representatives;
				(3)1 member appointed
			 by the minority leader of the House of Representatives;
				(4)2 members
			 appointed by the majority leader of the Senate; and
				(5)1 member appointed
			 by the minority leader of the Senate.
				(d)Membership
			 requirementsMembers of the Commission shall have substantial
			 experience, training, and expertise in the management of financial investments
			 and pension benefit plans.
			(e)Length of
			 appointmentsMembers of the Commission shall serve for the life
			 of the Commission. A vacancy on the Commission shall be filled in the manner in
			 which the original appointment was made and shall be subject to any conditions
			 that applied with respect to the original appointment.
			(f)Administrative
			 provisions
				(1)MeetingsThe
			 Commission shall meet—
					(A)not less than once
			 during each month; and
					(B)at additional
			 times at the call of the Chairman.
					(2)Exercise of
			 powers
					(A)In
			 generalThe Commission shall perform the functions and exercise
			 the powers of the Commission on a majority vote of a quorum of the Commission.
			 Three members of the Commission shall constitute a quorum for the transaction
			 of business.
					(B)VacanciesA
			 vacancy on the Commission shall not impair the authority of a quorum of the
			 Commission to perform the functions and exercise the powers of the
			 Commission.
					(g)Compensation
				(1)In
			 generalEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at the daily rate of
			 basic pay for level IV of the Executive Schedule for each day during which such
			 member is engaged in performing a function of the Commission.
				(2)ExpensesA
			 member of the Commission shall be paid travel, per diem, and other necessary
			 expenses under subchapter I of chapter 57 of title 5, United States Code, while
			 traveling away from such member’s home or regular place of business in the
			 performance of the duties of the Commission.
				(h)TerminationThe
			 Commission shall terminate 90 days after the date of the submission of its
			 report pursuant to subsection (b).
			
